                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                    )
                                               )
                Plaintiff,                     )
                                               )
  v.                                           )      No.:   3:19-CR-59-TAV-DCP
                                               )
  DAVID NEWMAN,                                )
                                               )
                Defendant.                     )

                        MEMORANDUM OPINION AND ORDER

         This criminal action is before the Court on the Report and Recommendation

  (“R&R”) of Magistrate Judge Debra C. Poplin, entered on September 8, 2020 [Doc. 77],

  which addresses defendant David Newman’s motion to suppress [Doc. 24].               After

  considering the parties’ oral and written arguments, Magistrate Judge Poplin recommended

  that defendant’s motion be denied [Doc. 77 p. 36]. Defendant filed objections to the R&R

  [Doc. 79], to which the government responded [Doc. 81]. Defendant replied [Doc. 82].

  For the reasons discussed herein, the Court will OVERRULE defendant’s objections

  [Doc. 79], ACCEPT IN WHOLE the R&R [Doc. 77], and DENY defendant’s motion to

  suppress [Doc. 24].

  I.     Background

         The Court presumes familiarity with the R&R in this case and notes that neither

  party objects to the magistrate judge’s factual summary. The Court, therefore, incorporates

  by reference the background section from the R&R.




Case 3:19-cr-00059-TAV-DCP Document 85 Filed 11/25/20 Page 1 of 12 PageID #: 2602
  II.    Standard of Review

         A court must conduct a de novo review of those portions of a magistrate judge’s

  report and recommendation to which a party objects, unless the objections are frivolous,

  conclusive, or general. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(3); Smith v.

  Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987); Mira v.

  Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have ‘the duty to pinpoint those

  portions of the magistrate’s report that the district court must specially consider.’” Mira,

  806 F.2d at 637 (quoting Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)). The

  Court “may accept, reject, or modify, in whole or in part, the findings or recommendations”

  of the magistrate judge. 28 U.S.C. § 636(b)(1).

  III.   Analysis

         Defendant objects to the R&R’s findings that: (1) the search warrant affidavit

  provides sufficient information as to the veracity, reliability, and basis of knowledge to

  establish probable cause; and (2) defendant’s allegations of false statements and material

  omissions do not merit a Franks hearing.

         A.     Reliability of Confidential Source

         Defendant argues that the search warrant affidavit (“Affidavit”) of Federal Bureau

  of Investigation Agent Emily Celeste does not provide probable cause to search Tennessee

  Valley Pain Specialists, LLC (“TVSP”) on the basis that it fails to establish and corroborate

  the veracity, reliability, and basis of knowledge of the confidential source (“CS”) [Doc. 79

  p. 2]. Search warrants may be issued “only upon a finding of probable cause.” United

                                               2


Case 3:19-cr-00059-TAV-DCP Document 85 Filed 11/25/20 Page 2 of 12 PageID #: 2603
  States v. Beals, 698 F.3d 248, 264 (6th Cir. 2012) (citing U.S. Const. amend. IV). When

  determining whether probable cause exists, magistrate judges must make a “practical,

  common-sense decision” based on the circumstances described in the affidavit. Illinois v.

  Gates, 462 U.S. 213, 238 (1983). In making this determination, the Court must consider

  the “totality of the circumstances,” including the “veracity, reliability, and basis of

  knowledge” of a confidential source. United States v. May, 399 F.3d 817, 822 (6th Cir.

  2005) (quoting Gates, 462 U.S. at 230). “These factors are not evaluated independently;

  rather, the presence of more of one factor makes the others less important. For instance,

  the more reliable the informant, the less detail the informant must provide in his tips before

  a magistrate can find probable cause.” United States v. Ferguson, 252 F. App’x 714, 721

  (6th Cir. 2007) (citing Gates, 462 U.S. at 233).

         In this case, Magistrate Judge Poplin correctly concluded that the Affidavit

  contained sufficient information as to the CS’s veracity, reliability, and basis of knowledge.

  The Affidavit notes the relationship between Agent Celeste and the CS, namely that the

  CS provided information to Agent Celeste for a period of five (5) weeks [Doc. 77 p. 19].

  Defendant contends that the relationship between Agent Celeste and the CS “is not

  sufficient to overcome the absence of any statements in the affidavit about the CS’s

  veracity, reliability and basis of knowledge” and posits that “the appropriate analysis

  focuses on whether the affiant corroborated the information provided by the CS” [Doc. 79

  p. 3]. However, this argument is flawed in two respects.




                                                3


Case 3:19-cr-00059-TAV-DCP Document 85 Filed 11/25/20 Page 3 of 12 PageID #: 2604
         First, although the Affidavit does not contain statements professing the CS’s

  truthfulness, nor does it represent that the CS previously provided reliable information to

  law enforcement in the past, the basis of the CS’s knowledge is clear: the CS was employed

  at TVSP when she provided information to Agent Celeste [Id.]. See United States v. Sadler,

  No. 1:10-CR-098, 2012 WL 122571, at *12 (S.D. Ohio Jan. 17, 2012) (finding that

  affidavit established basis of knowledge of unnamed informants where informants were

  employees of clinic subject to search). Since “the presence of more of one factor makes

  the others less important,” the Court must analyze the CS’s veracity and reliability in light

  of the Affidavit’s clear showing of the CS’s basis of knowledge. Ferguson, 252 F. App’x

  at 721 (citing Gates, 462 U.S. at 233).

         Second, “[the Court’s] focus is on verifying the reliability of the informant, as

  opposed to the information obtained therefrom.” United States v. Crawford, 943 F.3d 297,

  306 (6th Cir. 2019) (citing United States v. Kinison, 710 F.3d 678, 683 (6th Cir. 2013)).

  “A person known to the affiant officer, even though not named in the affidavit, is not ‘an

  anonymous informant’ in the sense referred to in cases where the identity of the informant

  is known to no one.” May, 399 F.3d at 825. Here, the CS is known to Agent Celeste. So,

  even though the CS’s identity was unknown to the magistrate judge, the CS is not an




                                               4


Case 3:19-cr-00059-TAV-DCP Document 85 Filed 11/25/20 Page 4 of 12 PageID #: 2605
  “‘anonymous source’ whose statements required independent corroboration.”1 Id. As a

  result, and contrary to defendant’s argument, Agent Celeste was not required to

  independently corroborate the CS’s statements regarding Dr. Mynatt’s prescribing

  practices or the CS’s allegations that patient J.O. was illegally selling her medication [Doc.

  79 p. 3–4]. Requiring Agent Celeste to verify each piece of information obtained from the

  CS would defeat the very purpose of the search warrant: verification. See Crawford, 943

  F.3d at 306.

         Even so, the Affidavit contains outside information that is consistent with the

  information provided by the CS. For example, the Affidavit includes data from the

  Tennessee Controlled Substance Monitoring Database (“CSMD”) indicating that Dr.

  Mynatt prescribed opioids to an “unusually large number of patients in a single day”

  [Doc. 24-1 ¶¶ 15–16]. More specifically, the Affidavit states that Dr. Mynatt prescribed

  opioids to 90.7% of his Medicare patients, ranking him eleventh nationally for prescribing

  opioids to Medicare patients [Doc. 77 p. 3]. From 2016 to 2018, Dr. Mynatt wrote 10,800

  prescriptions for Oxycodone HCL and 3,300 prescriptions for Oxymorphone HCL [Id.].

         Defendant argues that this information is out of context because the Affidavit fails

  to indicate what constitutes an “appropriate number of patients a doctor should see per day”


         1
             Similarly, defendant’s reliance on United States v. Neal, 577 F. App’x 434 (6th Cir.
  2014), is misplaced [Doc. 79 p. 6–7]. Unlike the case here, Neal involved a confidential informant
  who approached police enforcement, volunteering information about alleged narcotics trafficking
  in return for the reduction of her fiancé’s conviction in an unrelated narcotics case. Id. at 436.
  More importantly, in Neal, there was no evidence that the affiant ever met or spoke directly with
  the confidential source. Id. at 444. Here, Agent Celeste interviewed the CS, thereby providing
  Agent Celeste with the “ability to analyze the credibility of [the] informant through in-person
  interaction or real-time vocal communication” to establish reliability. Id.
                                                  5


Case 3:19-cr-00059-TAV-DCP Document 85 Filed 11/25/20 Page 5 of 12 PageID #: 2606
  or the “appropriate amount of time a doctor should spend with a patient when prescribing

  opioids” [Doc. 79 p. 6]. However, in addition to the CSMD data, the Affidavit also

  includes Agent Celeste’s observations based on her training, experience, and conversation

  with other law enforcement officers, including her observations that opioids prescribed in

  such quantities and under such circumstances as those at TVSP are highly indicative of

  clinics operating as “pill mills” [Doc. 24-1 ¶¶ 16]. See United States v. Schultz, 14 F.3d

  1093, 1097 (6th Cir. 1994) (noting that while insufficient alone, “an officer’s ‘training and

  experience’ may be considered in determining probable cause”).

         “Because probable cause ‘deals with probabilities and depends on the totality of the

  circumstances,’ it is ‘a fluid concept’ that is ‘not readily, or even usefully, reduced to a neat

  set of legal rules.’” D.C. v. Wesby, 138 S. Ct. 577, 586 (2018) (citations omitted) (quoting

  Maryland v. Pringle, 540 U.S. 366, 371 (2003); Gates, 462 U.S. at 232). The bar is not

  high. Kaley v. United States, 571 U.S. 320, 338 (2014). As such, this Court “must pay

  ‘great deference’ to a magistrate judge’s determination that probable cause exists.” United

  States v. Allen, 211 F.3d 970, 973 (6th Cir. 2000) (en banc) (quoting Gates, 462 U.S. at

  236). Accordingly, the Court finds that the totality of the circumstances described in the

  Affidavit provided probable cause for the search of TVSP.

         B.     Franks Challenge

         Defendant next objects to Magistrate Judge Poplin’s finding that he is not entitled

  to a hearing under Franks v. Delaware, 438 U.S. 154, 155 (1978). Defendant argues that

  the Affidavit contains recklessly or deliberately false statements as well as a deliberate and

                                                 6


Case 3:19-cr-00059-TAV-DCP Document 85 Filed 11/25/20 Page 6 of 12 PageID #: 2607
  material omission [Doc. 79 p. 8]. “A defendant challenging the validity of a search

  warrant’s affidavit bears a heavy burden.” United States v. Bateman, 945 F.3d 997, 1008

  (6th Cir. 2019). Under Franks, a defendant has the right to contest the truthfulness of

  sworn statements of fact in a search warrant affidavit if he “1) makes a substantial

  preliminary showing that the affiant knowingly and intentionally, or with reckless

  disregard for the truth, included a false statement or material omission in the affidavit; and

  2) proves that the false statement or material omission is necessary to the probable cause

  finding in the affidavit.” United States v. Young, 847 F.3d 328, 348–49 (6th Cir. 2017)

  (quoting United States v. Pirosko, 787 F.3d 358, 369 (6th Cir. 2015)).

         Defendant first argues that the Affidavit contains recklessly or deliberately false

  statements relating to the number of prescriptions that Dr. Mynatt wrote for patients C.P.

  and D.N. [Doc. 79 p. 8]. Defendant further contends that if the allegedly false information

  is stricken from the Affidavit, the Affidavit fails to provide probable cause to search TVSP

  [Id.]. In response, the government urges the Court to adopt the R&R’s finding that

  defendant failed to show that Agent Celeste recklessly or deliberately misstated the

  prescriptions given to patients C.P. and D.N., as well as its finding that the false statements

  are not essential to probable cause [Doc. 81 p. 4].

         To make a “substantial preliminary showing” that an officer’s statements were made

  with “reckless disregard for the truth,” Young, 847 F.3d at 348, the defendant must show

  that the officer “entertained serious doubts as to the truth of his [or her] allegations.”

  Bateman, 945 F.3d at 1008 (quoting United States v. Cican, 63 F. App’x 832, 836 (6th Cir.

                                                7


Case 3:19-cr-00059-TAV-DCP Document 85 Filed 11/25/20 Page 7 of 12 PageID #: 2608
  2003)). Mere conclusory allegations are insufficient, as are “[a]llegations of negligence or

  innocent mistake.” Franks, 438 U.S. at 171. The defendant must “point out specifically

  the portion of the warrant affidavit that is claimed to be false” and accompany the

  allegations with an offer of proof. Franks, 438 U.S. at 171. “Affidavits or sworn or

  otherwise reliable statements of witnesses should be furnished, or their absence

  satisfactorily explained.” Franks, 438 U.S. at 171.

         Defendant fails to provide the requisite offer of proof to make a substantial

  preliminary showing that Agent Celeste intentionally or recklessly included false

  information in the Affidavit. Likewise, defendant fails to explain the absence of such an

  offer of proof, as required under Franks. Id. Contrary to defendant’s position, the fact that

  Agent Celeste “had access to and reviewed Mynatt’s CSMD” [Doc. 79 p. 8] does not

  compel the conclusion that Agent Celeste intentionally misinterpreted the CSMD data or

  “entertained serious doubts as to the truth of” her iteration of the CSMD data. See Bateman,

  945 F.3d at 1008 (quoting Cican, 63 F. App’x at 836).         At most, the false statements

  regarding the number of prescriptions that Dr. Mynatt wrote for patients C.P. and D.N.

  were the result of “negligence or innocent mistake.” Franks, 438 U.S. at 171. Because

  defendant’s conclusory and unsupported allegations fail to satisfy the first prong of the




                                               8


Case 3:19-cr-00059-TAV-DCP Document 85 Filed 11/25/20 Page 8 of 12 PageID #: 2609
  Franks test, the Court need not consider whether the false statements are necessary to the

  probable cause determination.2

         Defendant next argues that the R&R errs in finding that the Affidavit’s material

  omission as it relates to patient J.O. is not necessary to the probable cause determination

  [Doc. 79 p. 10]. In response, the government encourages the Court to adopt the R&R’s

  finding that the omission is not critical to probable cause [Doc. 81 p. 4]. While an alleged

  omission may warrant examination under Franks, “an affidavit which omits potentially

  exculpatory information is less likely to present a question of impermissible official

  conduct than one which affirmatively includes false information.” United States v. Atkin,

  107 F.3d 1213, 1217 (6th Cir. 1997). In cases of omissions, Franks hearings are only

  justified in “rare instances.” Mays v. City of Dayton, 134 F.3d 809, 815 (6th Cir. 1998);

  see also United States v. Fowler, 535 F.3d 408, 415 (6th Cir. 2008) (“This court has

  repeatedly held that there is a higher bar for obtaining a Franks hearing on the basis of an

  allegedly material omission as opposed to an allegedly false affirmative statement.”).

  “This is so because an allegation of omission ‘potentially opens officers to endless

  conjecture about investigative leads, fragments of information, or other matter that might,

  if included, have redounded to defendant’s benefit.’” Atkin, 107 F.3d at 1217 (quoting



         2
             The Court notes that defendant also appears to seek a Franks hearing to dispute the
  charges against him, arguing that “[t]here is absolutely no proof that the actual prescriptions
  written to C.P. were prescribed outside the usual course of professional practice,” nor is there
  “proof that these prescriptions were not for a legitimate medical purpose” [Doc. 79 p. 8]. However,
  a Franks hearing is an improper forum for such challenges. See Mays, 134 F.3d at 816 (“[T]he
  probable cause determination in Franks, derived from the Fourth Amendment, involves no
  definitive adjudication of innocence or guilt and has no due process implications.”).
                                                     9


Case 3:19-cr-00059-TAV-DCP Document 85 Filed 11/25/20 Page 9 of 12 PageID #: 2610
   United States v. Martin, 920 F.2d 393, 398 (6th Cir. 1990)). Thus, “except in the very rare

   case where the defendant makes a strong preliminary showing that the affiant with an

   intention to mislead excluded critical information from the affidavit, and the omission is

   critical to the finding of probable cause, Franks is inapplicable to the omission of disputed

   fact.” Mays, 134 F.3d at 816.

          The R&R found that the Affidavit omits information from a recording obtained by

   the CS which shows that defendant checked patient J.O.’s medical records and confirmed

   to Dr. Mynatt that the patient was taking, rather than diverting, her medication

   [Doc. 77 p. 33]. Because this information undercuts Agent Celeste’s conclusion that Dr.

   Mynatt knew that J.O.’s prescriptions were not medically necessary, Judge Poplin correctly

   found that this omission is “material” under Franks [Id.]. 3 See United States v. Hampton,

   760 F. App’x 399, 404 (6th Cir. 2019) (“An omission is material if it casts doubt on the

   existence of probable cause.”). Defendant states that Judge Poplin also determined “that



          3
              The government asks the Court to “clarify” that the omission is immaterial considering
   Magistrate Judge Poplin’s finding that the omission is not critical to the probable cause
   determination in this case [Doc. 81 p. 4], but later urges the Court to find that the R&R “correctly
   concluded that the affiant’s omission . . . was immaterial to the finding of probable cause” [Doc.
   81 p. 13]. As previously mentioned, defendant is entitled to a Franks hearing if he “1) makes a
   substantial preliminary showing that the affiant knowingly and intentionally, or with reckless
   disregard for the truth, included a . . . material omission in the affidavit; and 2) proves that
   the . . . material omission is necessary to the probable cause finding in the affidavit.” Young, 847
   F.3d at 348–49 (quoting Pirosko, 787 F.3d at 369) (emphasis added). Accordingly, the Court
   construes the government’s request that the Court affirm the R&R’s finding that the omission is
   “immaterial to the finding of probable cause” as a request to affirm the R&R’s finding that the
   material omission is not “necessary” to the probable cause finding, as required under the second
   prong of the Franks test. The Court does not construe the government’s request as challenging
   the magistrate judge’s determination that the omission is “material” as the word is used in Franks.

                                                   10


Case 3:19-cr-00059-TAV-DCP Document 85 Filed 11/25/20 Page 10 of 12 PageID #: 2611
   Dr. Newman met the first prong of the two-part Franks analysis, that is the affiant

   ‘deliberately omitted this information’” [Doc. 82 p. 3].4 Yet, this is not so. The R&R

   merely states that since Agent Celeste had access to the recording containing potentially

   exculpatory language prior to applying for the search warrant, there exists “at least

   circumstantial evidence that Agent Celeste deliberately omitted this information” [Doc. 77

   p. 33]. In light of Judge Poplin’s finding that the omission was not critical to probable

   cause, the R&R found that “the Court need not dwell on whether Defendant’s showing of

   Agent Celeste’s culpability is sufficient” [Id.].

          This Court finds that defendant fails to make a “strong preliminary showing” that

   Agent Celeste omitted material information “with an intention to mislead.” Mays, 134 F.3d

   at 816. Defendant presumes that the Affidavit’s material omission was the result of Agent

   Celeste’s failure to listen to the recording obtained by the CS [Doc. 79 p. 11]. This

   assumption cannot coexist with defendant’s assertion that Agent Celeste’s omission was

   deliberate. Assuming Agent Celeste did not listen to the recording, she would not have

   known that defendant checked patient J.O.’s medical records which confirmed that patient

   J.O. was not diverting her medication. And if Agent Celeste did not know of this


          4
              Defendant’s misconstruction of the R&R’s finding appears to derive from defendant’s
   contention that the magistrate judge was required to find that defendant satisfied the first prong of
   the Franks test prior to moving to the second prong [see Doc. 82 p. 3]. Although defendant does
   not cite precedent for this contention, the Court recognizes its existence. See, e.g., United States v.
   Archibald, 685 F.3d 553, 558–59 (6th Cir. 2012) (citing United States v. Mastromatteo, 538 F.3d
   535, 545 (6th Cir. 2008)) (“Only after the defendant makes this [substantial preliminary] showing
   may the court consider the veracity of the statements in the affidavit or the potential effect of any
   omitted information.”). Nonetheless, the Sixth Circuit has previously analyzed the second prong
   of the Franks test as an alternate basis for denying a hearing. See, e.g., Bateman, 945 F.3d at 1011;
   Hampton, 760 F. App’x at 404.
                                                     11


Case 3:19-cr-00059-TAV-DCP Document 85 Filed 11/25/20 Page 11 of 12 PageID #: 2612
   information, she could not have deliberately omitted it with an intent to mislead the

   magistrate judge. As previously stated, allegations of negligence will not support the

   requisite preliminary showing under Franks. 438 U.S. at 171.

          Lastly, the Court agrees with the R&R’s finding that the material omission was not

   necessary to the probable cause finding [Doc. 77 p. 33]. Even excising the allegedly

   misleading portion of the Affidavit, the Affidavit still reports that Dr. Mynatt prescribed

   opioids without properly evaluating patients, ignored allegations of patient sponsoring, and

   prescribed opioids to a patient who was short on pills [Id.]. Accordingly, because the

   Affidavit establishes a “probability or substantial chance of criminal activity,” Judge

   Poplin correctly overruled defendant’s objections.5

   IV.    Conclusion

          Upon careful and de novo review of the record and the law, the Court hereby

   OVERRULES defendant’s objections to the R&R [Doc. 79]. The Courts ACCEPTS IN

   WHOLE the R&R [Doc. 77] and incorporates it into this Memorandum Opinion and

   Order. The Court hereby DENIES defendant’s motion to suppress [Doc. 24].

          IT IS SO ORDERED.


                                        s/ Thomas A. Varlan
                                        UNITED STATES DISTRICT JUDGE




          5
             Because the Court agrees with the R&R’s probable cause determination, the Court need
   not address the government’s alternative arguments, including its assertions that defendant lacks
   standing to challenge the warrant and the good faith exception applies [Doc. 81 p. 13–14].
                                                  12


Case 3:19-cr-00059-TAV-DCP Document 85 Filed 11/25/20 Page 12 of 12 PageID #: 2613
